Case 1:19-cv-06317-RMB-KMW Document 18 Filed 05/10/21 Page 1 of 2 PageID: 139




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


   LAP DISTRIBUTORS, INC., a                          Case No. : 1:19-cv-6317
   Pennsylvania corporation, individually and
   on behalf of all others similarly situated,
                                                      JUDGE RENEE MARIE BUMB
                  Plaintiff,
                                                      NOTICE OF VOLUNTARY
          v.                                          DISMISSAL PURSUANT TO
                                                      FED. R. CIV. P. 41(a)(1)(A)(i)
   GLOBAL CONTACT -
   INTERNATIONAL PUBLISHING
   CORPORATION, a New Jersey
   corporation,

                  Defendant.



        Plaintiff Lap Distributors, Inc. (“Lap Distributors” or “Plaintiff”) hereby gives notice that

 the above captioned action is voluntarily dismissed, pursuant to F.R.C.P. 41(a)(1)(A)(i) of the

 Federal Rules of Civil Procedure, with prejudice as to Plaintiff’s individual claims.

                                               Respectfully submitted,

                                               LAP DISTRIBUTORS, INC.


 Dated: May 10, 2021                           by:    /s/Adam T. Savett
                                                      One of Plaintiff’s Attorneys

                                               Adam T. Savett
                                               SAVETT LAW OFFICES LLC
                                               2764 Carole Lane
                                               Allentown Pennsylvania 18104
                                               Telephone: (610) 621-4550
                                               Facsimile: (610) 978-2970
                                               E-mail: adam@savettlaw.com

                                               Attorneys for Plaintiff
Case 1:19-cv-06317-RMB-KMW Document 18 Filed 05/10/21 Page 2 of 2 PageID: 140




                                   CERTIFICATE OF SERVICE


         This is to certify that the foregoing Notice of Voluntary Dismissal Pursuant to Fed. R. Civ.

 P. 41(a)(1)(A)(i) was filed electronically on May 10, 2021, in accordance with the Court’s

 Electronic Filing Guidelines. Notice of this filing will be sent to all properly registered parties by

 operation of the Court’s electronic case filing system and a copy of the foregoing document was

 also sent via first class mail, postage prepaid, to:

                                 Global Contact - International Publishing Corporation
                                 c/o John Delfinious
                                 16 W Main Street
                                 Marlton, New Jersey 08053


                                                        /s/ Adam T. Savett
                                                        Adam T. Savett
                                                        Attorney for Plaintiff




                                                    2
